Evans, J.,
This matter appears before the court on a petition to strike off a judgment entered to the above term and number on June 29, 1939. A rule to show cause was granted August 28,1941, but the matter was not placed for argument until June 26, 1944. Meanwhile, on May 15,1944, a sci. fa. sur judgment to revive the lien was issued, and an affidavit of defense was filed thereto, relying chiefly oh the motion *660to strike, which had been filed, and a general allegation that there was no money owed.
By way of argument defendant entered into various matters of defense which would be properly before the court on a petition to open judgment, but it is admitted that all proceedings are regular on their face. We, therefore, conclude that any defense which defendants may have can be properly and orderly presented in answer to the sci. fa. to revive the lien.